Citation Nr: 0319096	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of cyst removal, medial aspect of left distal 
femur, to include tender scar at the elected site, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a donor site 
scar, left iliac crest, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for muscle damage 
involving the left buttock and left hip, as secondary to 
service-connected post-operative residuals of cyst removal, 
medial aspect of left distal femur, and a donor site scar, 
left iliac crest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and February 2000 rating 
decisions by the Fort Harrison, Montana, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In April 1998, 
the RO denied increased ratings for the veteran's service-
connected post-operative residuals of cyst removal, medial 
aspect of left distal femur, and a donor site scar, left 
iliac crest.  In February 2000, the RO denied service 
connection for muscle damage involving the left buttock and 
left hip, on a secondary basis.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

With regard to the veteran's increased rating claims, in 
January 2002 he underwent a VA examination which was not 
complete with the information needed for rating purposes.  
Specifically, on August 30, 2002, the rating criteria for 
scars was revised.  The evidence of record does not provide 
the medical information necessary for the Board to render 
findings of medical fact regarding the degree of disability 
resulting from the veteran's service-connected disabilities.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions).  
Therefore, on remand the veteran must be afforded a VA 
orthopedic examination which provides medical information 
that will permit an informed assessment of the severity of 
his disabilities under both the old and new criteria.

Concerning the secondary service connection claim, in an 
April 2002 rating decision the RO stated that the veteran's 
post-operative residuals of cyst removal, medial aspect of 
left distal femur, included atrophy of the muscles, and that 
the muscle disability was the reason for the 20 percent 
rating.  See also VA rating decision, dated April 18, 1998.  
The RO stated that the veteran's hip and buttock 
symptomatology was included in the 20 percent evaluation, and 
that therefore a separate evaluation for muscle damage to the 
left buttock and hip was not warranted.   

In view of the foregoing, it appears that it has been 
conceded that any muscle damage to the veteran's left buttock 
and hip are residuals of the service-connected cyst removal, 
medial aspect of left distal femur.  If this is the case, the 
issue on appeal would more properly be characterized as 
entitlement to an increased evaluation for post-operative 
residuals of cyst removal, medial aspect of left distal 
femur, to include tender scar at the elected site, currently 
evaluated as 20 percent disabling, to include whether a 
separate rating is warranted for muscle damage involving the 
left buttock and left hip.  The RO should clarify this matter 
on appeal.

Accordingly, the case is REMANDED to the RO for the following  
development:

1.  Clarify the issues on appeal.  As noted above, 
it appears that it has been conceded that any 
muscle damage to the veteran's left buttock and hip 
are residuals of the service-connected cyst 
removal, medial aspect of left distal femur.  See 
VA rating decisions dated in April 1998 and April 
2002.  If this is the case, the issue on appeal 
would more properly be characterized as entitlement 
to an increased evaluation for post-operative 
residuals of cyst removal, medial aspect of left 
distal femur, to include tender scar at the elected 
site, currently evaluated as 20 percent disabling, 
to include whether a separate rating is warranted 
for muscle damage involving the left buttock and 
left hip.  
2.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for his 
service-connected post-operative residuals of cyst 
removal, medial aspect of left distal femur, and 
donor site scar, left iliac crest, since 2001.  
Obtain records from each health care provider the 
veteran identifies.
3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been associated with 
the claims folder, schedule the veteran for a VA 
examination by an orthopedic specialist.  The 
claims file and a copy of this remand must be made 
available to and reviewed by the examiner prior to 
the requested examination.  The examiner should 
indicate in the report that the claims file was 
reviewed.  All necessary tests, including x-rays if 
indicated, should be conducted and the examiner 
should review the results of any testing prior to 
completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-connected 
post-operative residuals of cyst removal, medial 
aspect of left distal femur, and donor site scar, 
left iliac crest, including, but not limited to, 
any scars, orthopedic, and muscle residuals.  

The examiner should describe in detail any residual 
scars.  Each scar should be discussed and described 
separately.  The examiner describe the size (width 
and length) of the scars and should note whether 
there is any tenderness or pain on objective 
demonstration and any ulceration and whether or not 
the scars are poorly nourished or impose any 
limitation of function or motion.  

The examiner should also state whether the scars 
are superficial (not associated with underlying 
soft tissue damage), deep (associated with 
underlying soft tissue damage), or unstable 
(frequent loss of covering of skin over the scar).  

The examiner must render an opinion as to the 
likelihood that any muscle impairment (including of 
the left buttock and hip) -- or any other current 
findings pertaining to the left lower extremity, 
are residuals of the veteran's service-connected 
post-operative residuals of cyst removal, medial 
aspect of left distal femur, and donor site scar, 
left iliac crest.  If so, the manifestations and 
severity of each residual must be described in 
detail.  

The examiner must provide a comprehensive report 
including complete rationales for all conclusions 
reached.  

4.  Review the claims folder and ensure that all of 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.  Specific attention is 
directed to the examination report.  If the report 
is deficient in any manner or fails to provide the 
specific information requested, it must be returned 
to the  examiner for correction.  38 C.F.R. § 4.2 
(2002); See also Stegall v. West, 11 Vet.  App. 268 
(1998).  Ensure that all notification and 
development action required by the Veterans Claims 
Assistance  Act of 2000, Pub. L. No. 106-475 is 
completed.  

5.  Thereafter, readjudicate the veteran's claims 
of on appeal.  Bear in mind that the schedular 
criteria for evaluating the skin disability were 
amended effective August 30, 2002.  Therefore, 
consistent with the holding in Karnas v. Derwinski, 
1 Vet. App. 308 (1991), for the period prior to 
August 30, 2002, consider the pre-August 2002 
schedular criteria in evaluating that disability.  
For the period after that date, consider both the 
old criteria and the new criteria that became 
effective in August  2002, and assign the more 
favorable rating.  

6.  Finally, if the benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided a supplemental statement of the 
case and be given an appropriate period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the  
Board of Veterans' Appeals or by the United States Court of  
Appeals for Veterans Claims for additional development or  
other appropriate action must be handled in an expeditious  
manner.  See The Veterans' Benefits Improvements Act of 1994,  
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994),  38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory  
Notes).  In addition, VBA's Adjudication Procedure Manual,  
M21-1, Part IV, directs the ROs to provide expeditious  
handling of all cases that have been remanded by the Board  
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and  
38.02-38.03.


	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

